Citation Nr: 0425676	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to continued authorization to receive fee-basis 
outpatient treatment at the expense of the Department of 
Veterans Affairs.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1945 to June 1946, 
and from October 1951 to November 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of August 2002 by the Department of Veterans 
Affairs (VA) Medical Center (MC), denying continued 
authorization to receive fee-basis outpatient treatment.  The 
issue which was certified for appellate review was "denial 
of payment of the cost of unauthorized medical expenses."  
However, the underlying controlling issue pertains to whether 
the veteran is entitled to continued authorization to receive 
fee-basis outpatient treatment at the expense of the VA.  
Accordingly, the Board has listed the issue in that manner on 
the cover page.

The Board remanded the case for additional development in 
January 2004.  The case has now been returned to the Board.


REMAND

The veteran has previously established service connection for 
a spinal disc condition, rated as 60 percent disabling; a 
neurogenic bladder, rated as 60 percent disabling; residuals 
of a foot injury, rated as 30 percent disabling; and 
impairment of sphincter control, rated as 30 percent 
disabling.  His combined disability rating is 100 percent.  

The veteran was in receipt of authorization for private fee-
basis outpatient treatment at VA expense until March 2002 
when such authorization expired.  In August 2002, an official 
of the Canandaigua VAMC denied entitlement to continued 
authorization to receive fee-basis outpatient treatment 
concluding that the veteran was able to travel to a VAMC for 
treatment (observing that he traveled to VA facilities in 
Syracuse and Wilkes Barre for care), and that appropriate 
treatment was feasibly available at those VA facilities.

Under the applicable criteria, when VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility, or are not 
capable of furnishing the care or services required, the 
Secretary, as authorized in § 1710 of this title, may 
contract with non-VA facilities in order to furnish hospital 
care or medical services to a veteran for the treatment of a 
service-connected disability or any disability of a veteran 
who has a total disability permanent in nature from a 
service-connected disability. 38 U.S.C.A. § 1703(a) and 38 
C.F.R. § 17.52. 

Appellate jurisdiction of the Board extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the jurisdiction of the Board. See 38 C.F.R. § 
20.101.

In Meakin v. West, 11 Vet. App. 183 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board had jurisdiction to decide whether a claimant was 
eligible for fee-basis medical care.  The Court held that in 
determining whether a claimant would be entitled to fee basis 
outpatient medical care, it must be established not only that 
he is a veteran and that he seeks treatment for a service- 
connected disability, but also that VA facilities are either 
(1) geographically inaccessible, or (2) not capable of 
providing the care or services that the claimant requires.  
With regard to the latter, the Court held that the 
determination of whether a VA facility was capable of 
furnishing specific care or services did not involve a 
medical determination, as does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101.

The veteran contends, essentially, that continued 
authorization should be allowed for him to receive fee basis 
treatment, as he is unable to travel to the (nearest) VAMC in 
Syracuse due to the distance.  He also states that, due to 
the progression of his spinal condition, the long delays 
between appointments at the Syracuse VAMC orthopedic clinic 
preclude treatment at that facility from being feasible.  

In the previous remand of January 2004, the Board requested 
additional development of evidence.  In the remand, it was 
noted that the only file currently before the Board is the 
Medical Administrative Service file.  After reviewing that 
file, the Board concluded that it did not contain adequate 
information to allow a fully informed decision regarding the 
issue on appeal.  The file contained the veteran's bare 
contentions, along with the VAMC's bare conclusions.  The 
record did not reflect how frequently the veteran would 
require treatment, or how much time and effort would be 
involved in traveling to a VA facility.  In addition, none of 
the veteran's medical treatment records are contained in the 
file.  Consequently, the Board concluded that considerations 
of both procedural and substantive due process required a 
remand of this appeal for the further actions.

Significantly, however, not all of the requested development 
was attempted, and none of the requested development was 
accomplished.  The VAMC wrote to the veteran and requested 
that he provide copies of his VA and private treatment 
records, along with information regarding the frequency of 
treatment which he required and the time and distance 
involved in obtaining treatment at a VA facility.  The 
veteran did not respond.  No other actions were taken by the 
VAMC with respect to any of the other requested items of 
development.  Accordingly, the Board concludes that the case 
must again be remanded for the following actions:

1.  The VAMC should obtain the veteran's 
claims folder from the VA regional office 
and associate it with the Medical 
Administrative Service file.

2.  The VAMC should obtain copies of any 
pertinent treatment records, including VA 
and private treatment records 
(particularly those from Orthopedics 
Associates) should be obtained.  In the 
event that the veteran does not provide 
authorization forms, the VAMC should 
still request his VA treatment records 
from the Syracuse and Wilkes-Barre 
medical facilities.  

3.  The veteran should be contacted and 
requested to provide detailed information 
in support of his contentions, including 
information regarding the frequency of 
medical treatment which he requires, and 
a description of the time and distance 
involved in obtaining treatment at a VA 
medical facility.  

4.  The VAMC should obtain and 
incorporate into the claims file 
documentary proof that the appellant's 
treatment needs are available to him at a 
VAMC, such as a statement from a 
physician at that facility. 

5.  The VAMC should next review the 
relevant evidence and readjudicate the 
claim seeking an extended fee-basis 
authorization.  The evidentiary record on 
which this determination is based should 
reflect objective, documentary proof of 
all alleged facts.  The written report of 
such determination (a copy of which must 
be added to the claims file) should 
reflect a discussion of the reasons for 
the decision, especially if adverse to 
the appellant.

6.  If the benefit sought is not granted, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided an opportunity to respond.  
Note: this supplemental statement of the 
case must reflect citations to the 
relevant portions of 38 U.S.C.A. § 1703 
and 38 C.F.R. § 17.52.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




